    Case 21-40002     Doc 197     Filed 03/04/21 Entered 03/04/21 12:51:16       Desc Main
                                   Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:                                        Ch. 11
                                                21-40002-EDK
  COMMUNITY INTERVENTION SERVICES,
  INC., et al.,                                 Jointly Administered
    Debtors


                            Proceeding Memorandum and Order

MATTER:
#9 Motion of Debtors for Authority to Sell substantially all assets of South Bay Mental Health
Center, Inc. and certain assets of Community Intervention Services, Inc. including certain
unexpired leases and executory contracts, pursuant to Sections 363 and 365 of the Bankruptcy
Code, free and clear
#105 Objection to Assumption and Assignment of motor vehicle lease filed by Ford Motor Credit
Company, LLC
#165 Amended Objection filed by Ford Motor Credit Company, LLC
#177 Objection filed by 80 Erdman Way, LLC
#181/#182 Objection and Rights Reservation filed by Oracle America, Inc.
#183 Objection filed by Victory Human Services

Decision set forth more fully as follows:
GRANTED; COUNSEL TO THE DEBTORS IS ORDERED TO SUBMIT TO edk@mab.uscourts.gov A
PROPOSED ORDER, IN WORD FORMAT, MEMORIALIZING THE REMARKS MADE DURING THE
HEARING HELD THIS DATE.

Dated: 3/4/2021                                 By the Court,




                                                Elizabeth D. Katz
                                                United States Bankruptcy Judge
